 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          EUREKA! PET FOOD INC,                             CASE NO. C18-252 MJP

11                                  Plaintiff,                ORDER ON DEFENDANT’S
                                                              MOTIONS IN LIMINE
12                  v.

13          ROSS-WELLS INC,

14                                  Defendant.

15

16          The above-entitled Court, having received and reviewed Defendant’s Motions in Limine

17   (Dkt. No. 53) and Plaintiff’s response thereto (Dkt. No. 59), all attached exhibits and

18   declarations as well as relevant portions of the record, rules as follows:

19          Motion in Limine No. 1 to Exclude Evidence of Lost Revenue, Sales, or Profits:

20   PARTIALLY GRANTED insofar as it applies to the dismissed claims of deceptive trade

21   practices and tortious interference with a business expectancy. PARTIALLY DENIED as to any

22   evidence regarding lost revenue, sales, or profits which has already been produced by either side

23   related to Plaintiff’s remaining claim of trademark infringement.

24


     ORDER ON DEFENDANT’S MOTIONS IN LIMINE - 1
 1             Motion in Limine No. 2 to Exclude Lanny Viegut and Any Other Carnivore Witness

 2   Not identified on Plaintiff’s Initial Disclosure: GRANTED, as Plaintiff failed to identify

 3   Lanny Viegut or any other witness from Carnivore Meat Company as potential witnesses in this

 4   matter.

 5             Motion in Limine No. 3 to Limit the Scope of Rhonda and Joel Hobgood’s

 6   Testimony Related to Eureka’s Product Development: The Court will STAY ruling on this

 7   motion until trial, where it will be addressed as to each witness on a question-by-question basis.

 8

 9             The clerk is ordered to provide copies of this order to all counsel.

10             Dated May 7, 2019.



                                                             A
11

12
                                                             Marsha J. Pechman
13                                                           United States Senior District Judge

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON DEFENDANT’S MOTIONS IN LIMINE - 2
